Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed February 3, 2021 has been entered.  Claims 1-6, 8-17 and 19-22 are pending in this application and examined herein.

        Status Identifiers
In the listing of claims filed February 3, 2021, claims 1 and 13 have a status identifier of “Original” but those claims were clearly amended in the response filed on that date.  Applicant is advised that in all future amendments each claim should be given a correct status identifier in accord with 37 CFR 1.121 (c).

Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prengaman et al. (US 2017/0317351).
Prengaman para. [0051] describes a Barton process in which lead is melted and fed vertically into a vessel such as a cast iron pot reactor where it contacts spinning 0F and an agitator speed of 150-500 RPM, and results in a material that is 82.75% lead oxide and 17.25% metallic lead.  With respect to claim 8, Prengaman para. [0080-0088] discloses forming electrode material from the material produced above and using those electrodes in a lead acid battery.  Thus, the disclosure of Prengaman et al. is held to anticipate the claimed invention.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prengaman et al.
Prengaman discloses a method substantially as claimed, as discussed above.  Prengaman does not specify how the lead is fed into the reactor in the prior art process, and as such does not specifically recite any of the configurations prohibited by the instant claims.  The examiner’s position is that one can interpret the Prengaman disclosure (which merely feeds the lead “vertically” into the reactor) as “not” involving any of the configurations recited in the instant claims.  
Claims 3, 9, 13, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prengaman et al., as above, in view of the Perry et al. Applied Physics A article.
Prengaman discloses a method substantially as claimed, as discussed above.  In addition to all the features discussed in item no. 5 supra, Prengaman para. [0037] indicates that lead oxide made in a Barton process is primarily alpha PbO.  Prengaman does not specify that this material has a tetragonal crystal structure as required by instant claims 3, 9 and 13 (and by extension to all claims dependent on claim 13).  Perry indicates that alpha PbO is the tetragonal form of lead oxide; see Abstract.  Based on this disclosure of Perry et al., one of ordinary skill in the art would infer that the lead oxide produced by the Prengaman et al. process has a tetragonal crystal structure.

			Response to Arguments
Applicant’s amendment and arguments filed February 2,2021 have been fully considered, and all prior rejections of the claims are withdrawn.  However, a number of the instant claims remain rejected under the new grounds of rejection as set forth supra.  The newly applied Prengaman reference speaks more directly to a method as defined in the present claims.

Allowable Subject Matter
Claims 5, 16, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose 

			
				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	April 29, 2021